Pike App. No. 00CA645. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Pike County. On January 3, 2001, appellant filed a notice of certified conflict in this ease. Whereas the notice does not contain a copy of the conflicting court of appeals’ opinion for Cave v. Conrad et al, as required by S.Ct.Prac.R. IV(1),
IT IS ORDERED by the court, sua sponte, that the notice filed by appellant be, and hereby is, stricken, and this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED that the appellee recover from the appellant her costs herein expended; and that a mandate be sent to the Court of Appeals for Pike County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Pike County for entry.